         Case 1:19-cv-00775-JRN Document 57-1 Filed 03/16/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

DEBRA ROJAS                                         *    Civil Action No. 1:19-CV-0775-JRN

V.                                                  *

TOLTECA ENTERPRISES INC. &                          *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA                               *

          DEFENDANT TOLTECA’S ORIGINAL COUNTERCLAIM AGAINST
                            THE PLAINTIFF

        Defendant Tolteca Enterprises Inc., dba The Phoenix Recovery Group counterclaims against

the Plaintiff to recover its costs and attorney fees in this suit.

        1. Tolteca is entitled to recover its costs and attorney fees under the Federal Fair Debt

Collection Practices Act and the Texas Debt Collections Act.

        2. The FDCPA provides for recovery of costs and attorney fees when a debt collector is sued

in bad faith and for the purpose of harassment. “On a finding by the court that an action under this

section was brought in bad faith and for the purpose of harassment, the court may award to the

defendant attorney’s fees reasonable in relation to the work expended and costs”. 15 USC

§1692(a)(3).

        3. The TDCP provides for recovery of costs and attorney fees when a debt collector is sued

in bad faith or for the purpose of harassment. “On a finding by a court that an action under this

section was brought in bad faith or for the purposes of harassment, the court shall award the

defendant attorney’s fees reasonably related to the work performed and costs.” Tex. Fin. Code

§392.403( c),



                                                    1
         Case 1:19-cv-00775-JRN Document 57-1 Filed 03/16/20 Page 2 of 2




       4. Plaintiff’s suit against Tolteca is a bad faith lawsuit and Plaintiff seeks to harass

Defendant with her lawsuit. The lawsuit is in bad faith because Tolteca did not know that the debt

was allegedly inaccurate. Plaintiff did not seasonably dispute the debt and therefore her debt was

presumptively valid and owed. Another indication of bad faith is that Plaintiff claims Tolteca

misrepresented the debt. Untrue and denied. The debt was valid and Tolteca has a provable defense

of bona fide error which insulates Tolteca from liability. Another indication of bad faith is that it

was sued for claims about various charities. The claim was tossed out for failure to state a claim

upon which relief may be granted and due to lack of standing.

       5. Plaintiff’s lawsuit is frivolous, groundless, and vexatious. Plaintiff should pay Tolteca’s

costs and attorney fees because Plaintiff’s lawsuit is an abuse and constitutes harassment.

       WHEREFORE, Defendant sues Plaintiff to recover its costs and attorney fees for defending

itself in the lawsuit Plaintiff has brought against Defendant.

                                               S/Tom Clarke
                                               Texas Bar No. 04318600
                                               8026 Vantage Dr. #105
                                               San Antonio, Texas 78230
                                               210/340-8448
                                               210/348-7946 Fax
                                               tclarkeatty7@aol.com
                                               Attorney for Defendants

                                 CERTIFICATE OF SERVICE

        The foregoing motion has been e-filed on February 26, 2020, with the court’s CM/ECF
electronic filing system which will give electronic notice to Tyler Hickle, attorney for the Plaintiff.

                                                       S/Tom Clarke




                                                  2
